Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 17, 2022 has been entered. Claims 1, 3, 4, 6-16, 18-20 remain
pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 9, 16, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200057439 A1 to Green et al. (hereinafter, Green) in view of US20190315486A1 to Martin et al. (hereinafter, Martin).
Regarding claim 1, Green discloses: a system adapted for providing a themed aerial vehicle entertainment platform with dynamic aerial show coordination, comprising: an unmanned aerial vehicle (UAV) comprising a chassis, flight propulsion mechanisms operable to move the chassis in three dimensions, and a flight controller, wherein the flight controller generates or receives flight control signals indicating a position of the UAV in an air space and wherein the flight controller controls the flight propulsion mechanisms to move the UAV chassis to locations in the space indicated by the flight control signals; a show interface on the chassis {Green, abstract: system for providing a visual aerial presentation comprising a ground-based control station and at least two UAVs, wherein each UAV comprises a body, an integral display and a control unit configured to move the UAV according to position information. The control unit is configured to move the UAV to an image position to present a portion of pixels [implies a show interface on the chassis]. The pixel information and the position information comprise dynamic information and are preset and stored in a storage unit and/or transmitted by the control station in real-time}; 
thematic cladding supported by the chassis, wherein the thematic cladding extends around and encloses at least a lower portion of the chassis of the UAV {Green, figs. 3A, 3B (repeated below), paragraph [0041]: In FIG. 3B the display 11 is a curved assembly of one or more pixel components, namely a curved screen, wherein the curvature of the assembly corresponds to the body 10 of the UAV 6. Each pixel component is an area light source, for example an OLED display, capable of displaying a picture comparable to a certain number of pixels. The rotation around the rotation axis 18 [a lower portion of the chassis of the UAV] may be done by the drive unit 7. Additionally, the body 10 or the display 11 may be tilted around the tilting axis 22.}; 

    PNG
    media_image1.png
    524
    720
    media_image1.png
    Greyscale


an onboard show system including show effect devices moved in the space by the UAV; and an onboard show controller in or supported by the UAV and coupled to the show interface, wherein the onboard show controller includes a show control module and memory storing a show plan, wherein the show control module generates show control signals based on the show plan and based on at least one of timing and location signals for the UAV in the space provided to the onboard show controller via the show interface, wherein the show effect devices are actuated to generate show effects in response to receipt of the show control signals, wherein the show plan comprises a plurality of scripts defining timing and locations of operations of the show effect devices {Green, paragraphs [0026], [0001]: the control unit 8 [onboard show system, show effect device, onboard show controller, show control module, memory] is configured to move the UAV 6 to an image position 13 in the aerial space according to the position information [location signal], and to present [generating show control signals, generating show effects in response to receipt of the show control signals] at this image position via the display 11 a portion of pixels 3 a or 3 b of the number of pixels 3 according to the pixel information. The pixel information and the position information [show plan] are computed by the control station 4 and transmitted via the communication unit 5 of the control station 4 and the communication unit 12 [show interface] of the UAV 6 to the control unit 8; the pixel information and the position information are preset and stored in a storage unit of the UAV and/or computed by the control station and transmitted via communication units of the control station and the UAV to the control unit essentially in real-time, wherein the pixel information and the position information comprise dynamic information, wherein the image position of at least one UAV changes at least one time between two points in time [timing signal] / paragraph [0014]: In an advantageous embodiment of the invention, all of the position information and the pixel information are stored in the storage unit of each UAV, wherein each control unit is configured to communicate time code signals via the communication units of the UAVs in order to perform time code synchronisation of the position information and/or the pixel information. As a consequence, the control station may be omitted and the UAVs are able to present the visual aerial presentation fully autonomously without further external control or intervention. / paragraph [0018]: In a further advantageous embodiment of the invention, each UAV further comprises a space sensor unit, wherein the control unit is configured to move the UAV according to swarm intelligence, wherein the control station and/or the control unit are configured to update essentially in real-time the position information and/or the pixel information via feedback from the space sensor unit. As a consequence, the UAVs are able to fully autonomously present the visual aerial presentation without further external control or intervention, whereas the amount of information that needs to be communicated between the UAVs is advantageously reduced.}.
It is noted that the UAV comprises stored position and pixel information and the control unit performs time code synchronization of the position and pixel information, which indicates a control script; and the control unit are configured to update essentially in real-time the position information and/or the pixel information via feedback from the space sensor unit, which indicates another control script. 
Green does not explicitly teach: wherein the onboard show controller selects a first one of the scripts to generate the show control signals based on a first comparison of the timing and location signals of the UAV with a flight plan and show effect locations and timing defined in the show plan and then selects a second one of the scripts to generate the show control signals based on a second comparison showing the UAV deviating from either the locations or the timing defined in the show plan, whereby the onboard show controller provides real time show contingencies based on real time performance of the UAV in the space.
Martin remedies this and teaches in paragraph [0024]: Various embodiments include methods for adjusting the light emitted by an out of position robotic vehicle within an aerial light show or display so that the overall display is not degraded. In various embodiments, a robotic vehicle may be provided with information [a plurality of scripts] corresponding to at least a portion of the overall aerial display (instead of just a designated coordinate and a designated light to be emitted [first comparison]). This enables the robotic vehicle to be configured to adapt its light emissions to the actual position of the robotic vehicle so that the light emitted (if any) is consistent with the overall display image. Thus, various embodiments enable robotic vehicles for aerial displays to function as an adaptive voxel, adapting the emitted light (if any) [second script] to the actual position [second comparison] of the robotic vehicle, rather that emitting the programmed light regardless of actual position. As used herein, the term “voxel” refers to a single light source in three-dimensional space. The robotic vehicle may map the portion of the aerial display onto a physical space in which the robotic vehicle is operating to determine the appropriate light (e.g., color and brightness if any) to emit. In some embodiments, the robotic vehicle may map the portion of the aerial display onto the physical space by identifying at least one reference point within the physical space and identifying at least one reference point within the portion of the aerial display corresponding to the identified at least one reference point within the physical space. / paragraph [0029]: the robotic vehicle may participate in the aerial display based on a provided flight plan that specifies the 3D coordinates [location] and light emissions (e.g., color and/or brightness) that each robotic vehicle should achieve as a function of time [timing]. The robotic vehicle may also be provided with additional information about the aerial display. While following the provided flight plan, the robotic vehicle may identify one or more nearby robotic vehicles participating in the aerial display. In some embodiments, the robotic vehicle may determine a variance between the robotic vehicle's physical location and the assigned location based on the provided flight plan [second comparison]. The robotic vehicle may also determine variations between estimated physical locations of the nearby robotic vehicles and their assigned locations. Based on the determined positional variances, the robotic vehicle may modify the provided flight plan and adjust the emitted light (if any) based on the modified flight plan [selects a second one of the scripts to generate the show control signals based on a second comparison showing the UAV deviating from either the locations or the timing defined in the show plan]. For example, the robotic vehicle may move to “fill in a gap” in the aerial display caused by another robotic vehicle being out of position [provides real time show contingencies].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adaptive light emitting and modified flight plan feature of Martin with the described invention of Green in order to perform the local UAV correction. 
Regarding claim 4, which depends from claim 1, Green further teaches:
wherein the onboard show controller is located in the thematic cladding and receives power and data from UAV via the show interface and wherein the onboard show controller is connected to the onboard show system to directly control and sequence operation of the show effect devices with the show control signals {Green, paragraph [0024]: the UAV 6 further comprises a body 10 with a display 11 [thematic cladding] for displaying pixel information. The display 11 is an integral part of the body 10}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Green so that the onboard show controller, power and data supply, show interface, onboard show system are arranged effectively inside the display [thematic cladding] and the UAV appropriately, and to incorporate the modification with the described invention of Green in view of Martin in order to make the thematic cladding as a modular part that is attached to an UAV.
Regarding claim 7, which depends from claim 1, Green further teaches:
wherein the onboard show controller receives timing and trigger signals from a ground-based show control system operating independently of the flight controller to generate the timing and trigger signals based on a location of the UAV in the space relative to a predefined geographic boundary or area, wherein the onboard show controller responds by generating the show control signals based on the timing and trigger signals, and wherein the show control signals include actuating one of the show effects or modifying one of the show effects {paragraphs [0037], [0033]: the control station 4 and the control units 8 may be additionally configured to communicate time code signals [timing and trigger signal] via their communication units 5 and 12 in order to perform time code synchronisation of the position information and/or the pixel information; the UAV 6 uses the position sensor unit 9 or, for example, a GPS receiver to always match the current position or image position 13 of the UAV 6 with the predefined image position 13, 13 a or 13 b based on the position information}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Green so that the result of matching the UAV position with the predefined image position show control signals is used to actuate or modify show effects, and to incorporate the modification with the described invention of Green in view of Martin in order to prevent disruption of themed entertainment when mismatching of location occurs.
Regarding claim 9, Green in view of Martin teaches:
A system adapted for providing a themed aerial vehicle entertainment platform with dynamic aerial show coordination, comprising: an unmanned aerial vehicle (UAV) comprising a chassis, flight propulsion mechanisms operable to move the chassis, and a flight controller controlling the flight propulsion mechanisms to move the UAV to locations in the space; thematic cladding coupled to and enclosing lower portions of the chassis; an onboard show system including show effect devices in the thematic cladding; and an onboard show controller supported by the UAV, wherein the onboard show controller includes a show control module and memory storing a show plan defining a flight plan defining the locations for the UAV during performance of a show and scripts defining timing and locations of operations of the show effect devices, wherein the show control module generates a first set of show control signals based on the show plan when a location of the UAV in the space matches the timing and locations defined in a first one of the scripts and generates a second set of show control signals based on a second one of the scripts when the location of the UAV in the space deviates a predefined amount from the timing and locations defined in the first one of the scripts, and wherein the show effect devices are actuated to generate show effects in response to receipt of the show control signals {Green, abstract, figs. 1, 3b, paragraphs [0041], [0026], [0001], [0014], [0018]: the control unit 8 is configured to move the UAV 6 to an image position 13 in the aerial space according to the position information, and to present [generating show control signals based on the show plan and based on location of the UAV in the space compared to the timing and locations defined in the scripts] at this image position via the display 11 a portion of pixels 3 a or 3 b of the number of pixels 3 according to the pixel information. The pixel information and the position information [show plan, flight plan, scripts defining timing and locations] are computed by the control station 4 and transmitted via the communication unit 5 of the control station 4 and the communication unit 12 of the UAV 6 to the control unit 8 / Martin, paragraphs [0024], [0029]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adaptive light emitting and modified flight plan feature of Martin with the described invention of Green in order to perform the local UAV correction. 
Regarding claim 16, Green in view of Martin discloses:
A system adapted for providing a themed aerial vehicle entertainment platform with dynamic aerial show coordination, comprising: an unmanned aerial vehicle (UAV) comprising a chassis, flight propulsion mechanisms, and a flight controller controlling the flight propulsion mechanisms to move the UAV in an airspace; thematic cladding supported by the chassis and disguising presence of the UAV; an onboard show system including show effect devices in or on the thematic cladding; and an onboard show controller supported by the UAV, wherein the onboard show controller includes a show control module and memory storing first and second scripts defining timing and locations for operating the show effect devices as the UAV moves through the airspace, wherein the show control module generates show control signals, based on monitoring of movement of the UAV through the airspace compared to the defined timing and locations, to actuate the show effect devices to generate show effects in response to receipt of the show control signals, and wherein the show control module selects and follows the first script or the second script based on results of the monitoring, whereby dynamic show control is provided by the show control module {Green, abstract, fig. 1,  paragraphs [0024], [0026], [0001], [0014], [0018]: the pixel information and the position information are computed by the control station 4 and transmitted via the communication unit 5 of the control station 4 and the communication unit 12 of the UAV 6 to the control unit; a control unit configured to control via feedback from a position sensor unit [monitoring of movement] a drive unit of the UAV in order to move the UAV in the aerial space according to position information / Martin, paragraphs [0024], [0029]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adaptive light emitting and modified flight plan feature of Martin with the described invention of Green in order to perform the local UAV correction. 
Regarding claim 18, which depends from claim 16, Green further teaches: wherein the show control module processes real-time performance parameters for the UAV {Green, paragraph [0008]: the control station and/or the control units are configured to change the displayed portion of pixels based on the pixel information in real-time},
Martin further teaches: in response to determining the UAV is more than a predefined distance from a location on the ground below the airspace, dims brightness of onboard illumination provided by one or more of the show effect devices {Martin, paragraph [0029]: the robotic vehicle may determine a variance between the robotic vehicle's physical location and the assigned location based on the provided flight plan [determine being more than predefined distance from a location would be possible]. Based on the determined positional variances, the robotic vehicle may modify the provided flight plan and adjust the emitted light (if any) based on the modified flight plan [dim brightness would be possible]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic vehicle of Martin to dim brightness of the vehicle when the vehicle is positioned more than a predetermined distance from a location and to incorporate the modification with the described invention of Green in view of Martin in order for UAV’s flying farther not to disrupt the themed aerial vehicle entertainment.
Regarding claim 19, which depends from claim 16, Green in view of Martin further teaches: wherein the show control module processes real-time performance parameters for the UAV, in response to determined values of one or more of the performance parameters, ramps brightness of illumination provided by one or more of the show effect devices up or down {Green, paragraph [0008], [0001]: a control unit configured to control via feedback [determined performance parameters] from a position sensor unit a drive unit of the UAV in order to move the UAV in the aerial space according to position information / Martin, paragraph [0037]: GPS and GNSS receivers can provide the robotic vehicle 100 with an accurate position in terms of latitude, longitude, and altitude, and by monitoring changes in position over time, the navigation unit 125 can determine direction of travel and speed over the ground as well as a rate of change in altitude [determined performance parameters]; paragraph [0029]: Based on the determined positional variances, the robotic vehicle may modify the provided flight plan and adjust the emitted light (if any) based on the modified flight plan}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emitted light adjusting feature of Martin so that the robotic vehicle to ramp brightness up and down, and to incorporate the modification with the described invention of Green in view of Martin in order to adaptively adjust the show effect.
Regarding claim 20, which depends from claim 16, Martin further teaches: wherein a subset of the show effect devices is operable to illuminate surfaces of the thematic cladding and wherein the show control module processes realtime performance parameters for the UAV and, in response to determining an orientation of the UAV based on the real-time performance parameters {Martin, paragraph [0036]: The navigation sensor(s) 140 may also include a GNSS/GPS receiver, barometers, motion sensors, etc. Inertial sensors may provide navigational information including at least one of the position, orientation, and velocity (e.g., direction and speed of movement) of the robotic vehicle 100. / paragraph [0029]: Based on the determined positional variances, the robotic vehicle may modify the provided flight plan and adjust the emitted light (if any) based on the modified flight plan}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emitted light adjusting feature of Martin so that the robotic vehicle to operate illumination source to illuminate decoration surface depending on the orientation, and to incorporate the modification with the described invention of Green in view of Martin in order to adaptively adjust the show effect.
Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Martin and in further view of US20140236388A1 to Wong et al, which was cited by applicant (hereinafter, Wong).
Regarding claim 8, which depends from claim 7, Green in view of Martin does not explicitly teach: wherein the modifying of the one of the show effects includes suppressing operations of at least one of the show effect devices, whereby show appearance is preserved when the UAV is off a flight plan defined in the show plan. 
Wong remedies this and teaches in paragraph [0095]: the flixel may respond by changing color to match the present neighboring flixels or take other action such as shut off [suppressing operation] display payload}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shutting off feature of Wong with the described invention of Green in view of Martin in order to prevent disruption of themed entertainment when mismatching of location occurs.
Regarding claim 12, which depends from claim 9, Wong teaches:
wherein the onboard show controller responds to received user input to place the onboard show system in maintenance safety mode in which at least one of the show effect devices is inoperable or has reduced operation intensity {Wong, paragraph [0055]: the fleet manager module may allow the operator to select or “hit” a safety button (or selectable icon) [user input], and the fleet manager module would communicate via the front end or back end communication channel to instruct the UAV to go into a predefined safety mode of operation [maintenance safety mode]. This safety mode instruction or GCS is processed by the local control module on the UAV, with the UAV drive system correspondingly operated to position the UAV in a safe location or mode of operation}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate safety mode feature of Wong with the described invention of Green in view of Martin in order to remove malfunctioning UAV(s) from themed aerial vehicle entertainment.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Martin and Wong and in further view of US20160214713A1 to Cragg and US 20210163126 A1 to Gray et al. (hereinafter, Gray). 
Regarding claim 3, which depends from claim 1, Green further discloses:
wherein the show effect devices are positioned on or in the thematic cladding and include at least one of a lighting system selectively outputting light {Green, paragraphs [0010], [0041]: the display [thematic cladding] displays a certain portion of the aerial presentation, the system [show effect device] enables dynamic “flying” or “floating” image or video wall configurations that can be created and shaped within the aerial space; the display 11 is a curved assembly of one or more pixel components [lighting system], each pixel component is an area light source};
Green does not teach:  
a sound system selectively outputting sound, a pyrotechnic system selectively providing pyrotechnic effects, a projection system selectively projecting images or light, and a projectile system selectively projecting objects. 
Cragg teaches a sound system and a projection system {Crag, abstract: the unmanned aerial vehicle is equipped with multiple speakers, a video projector}.
Wong teaches a pyrotechnic system {Wong, paragraph [0021]: many pixels may be controlled to flash colors so as to mimic fireworks (e.g., to provide reusable/sustainable firework-type displays)}.
Gray teaches a projectile system {Gray, abstract: unmanned aircraft is provided. A payload rack may support one of more payloads that can separately be ejected as desired}.
Green further teaches:
wherein the onboard show system is implemented in a distributed manner in both the chassis and the thematic cladding and comprises computational resources that communicate with each other through the show interface. {Green, paragraph [0024]: the UAV 6 further comprises a body 10 [chassis] with a display 11 [thematic cladding] for displaying pixel information. The display 11 is an integral part of the body 10 [implies the onboard show system having the computational resources is implemented in a distributed manner]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the speaker and video projector of Cragg, the firework-type display of Wong and the object ejecting feature of Gray with the described invention of Green in view of Martin in order to diversify the aspects of the aerial vehicle entertainment platform. 
Claims 6, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Martin and in further view of US 20140233099 A1 to Stark et al., which was cited by applicant (hereinafter, Stark). 
Regarding claim 6, which depends from claim 1, Stark teaches:
wherein the onboard show controller selects a third one of the scripts in response to loss of communications with a ground-based show control system and wherein the third one of the scripts includes operating the show effect devices to turn off or down one or more onboard lights {Stark, paragraph [0067]: the local control module may react to loss of communication by entering a safe operating mode}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the safe operating mode feature of Stark to adopt a third scripts to turn off or down one or more onboard lights and incorporate the modification with the described invention of Green in view of Martin in order to prevent disruption of themed entertainment when communication loss occurs.
Regarding claim 10, which depends from claim 9, Stark teaches:
wherein the onboard show controller receives location information for a second UAV in the space and, in response, inhibits the show effects through modified operation determined to present a potential hazard to the second UAV {Stark, paragraphs [0056], [0062]: the UAVs may each be given a particular flight plan that they work toward over time while attempting to respond to unexpected presence of another UAV [location information for a second UAV] within or near to their safety window. The red/unsafe UAVs may be handled automatically or manually to cause them to enter a safe mode of operation [modified operation of at least one of the show effect devices], the GCS may be configured to evaluate collision issues [potential hazard] and execute collision avoidance commands [inhibits the show effects] to preserve show quality (i.e., flight performance) in degrading weather conditions}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate safe operation mode of Stark with the described invention of Green in view of Martin in order to prevent hazard.
Regarding claim 13, which depends from claim 9, Stark teaches:
wherein the onboard show controller generates the show control signals to provide indication of an operating status of the UAV {Stark, paragraph [0062]: the GUI may show properly operating and positioned UAVs in green, UAVs that are off course or out of position a safe amount in, yellow, and UAVs outside of a safe envelope in red [indication of UAV operating status]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual status notification feature of Stark with the described invention of Green in view of Martin in order to check UAV operating status visually. 
Regarding claim 14, which depends from claim 9, Stark teaches:
wherein the onboard show controller receives location information of one or more additional UAV in the space within a predefined distance to the UAV and wherein the onboard show controller responds by determining the one or more additional UAV is in a foreground portion of the space and by generating the show control signals to reduce brightness of at least one of the show effect devices generating light {Stark, paragraphs [0021], [0056], [0062]: The aerial vehicles may use relatively precise localization to maintain their position (e.g., a series of way points defining a flight path provided by a flight plan stored in their local memory or provided on an ongoing basis via a ground control station) such as by employing differential GPS, inertial measurements, and/or visual localization; the UAVs may each be given a particular flight plan that they work toward over time while attempting to respond to presence of another UAV within or near to their safety window [predefined distance]; the GUI may show properly operating and positioned UAVs in green, UAVs that are off course or out of position a safe amount in, yellow, and UAVs outside of a safe envelope in red}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the GUI of Stark to reduce brightness of at least one of the show effect devices generating light for UAV’s in a foreground region and integrate such feature with the described invention of Green in view of Martin in order to control the brightness of the entire UAV’s uniform. 
Regarding claim 15, which depends from claim 9, Stark teaches:
wherein the onboard show controller receives location information of one or more additional UAV in the space within a predefined distance to the UAV and wherein the onboard show controller responds by modifying timing of generating at least a subset of the show control signals to synchronize timing of one or more of the show effects with movement of the one or more additional UAV in the space {Stark, paragraphs [0021], [0056], [0034]: the inter-UAV communications 135 as processed and generated by the local control module allows each multicopter [UAV] 150 to react to environment conditions such as increasing or direction-changing wind}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify reaction to environment feature of Stark so that the show control signals are generated to synchronize timing of show effects with movement of other UAV’s, and integrate such feature with the described invention of Green in view of Martin in order to compensate deviation of location due to wind or other causes.
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Martin and in further view of US20200031438A1 to Moses et al. (hereinafter, Moses).
Regarding claim 11, which depends from claim 9, Green in view of Martin does not explicitly teach: wherein the onboard show controller responds to an abnormal condition on the vehicle by activating one or more of the show effect devices comprising lighting devices to enhance visibility of the UAV or the thematic cladding to an observer of the air space. 
Moses remedies this and teaches in paragraph [0011]: the search and rescue drone is equipped with flashing strobe lights or other emergency lights that are used as a visual signal for help to get the attention of a search and rescue party.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the emergency light of Moses with the described invention of Green in view of Martin in order to utilize light as warning in abnormal condition.

Response to Arguments
Applicant's arguments filed May 17, 2022 have been fully considered but they are not persuasive. Applicant argued: 
[1] Martin fails to overcome the deficiencies identified by the Examiner with the main obviousness reference (i.e., U.S. Pat. Appl. Publ. No. 2020/0057439 ("Green")) at least because it is silent as the "scripts" of claims 1, 9, and 16.
In response, Green’s paragraphs [0014], [0018] discloses provisions indicating at least two scripts related to planned pixel and position represented by each UAV and feedback function keeping each UAV in line with the planned data by dealing with deviations. Therefore, Green discloses choosing a different script in memory and controlling the UAVs differently when deviation from a flight plan is detected. 
Then Martin is cited to cure deficiency of Green, and it is pointed out that prior art must be considered in its entirety, including disclosures that teach away from the claims (MPEP § 2141.02). While there might be some differences in implementation of how to perform aerial show, Martin teaches the claimed comparison processes, and other deficiencies in dependent claims.  
Similar reasoning also applies to rejections with other references in dependent claims. Since Applicant argued for many dependent claims that under the context of amended limitations of independent claims, the additional references fail to cure the deficiencies,  it is pointed out the Green discloses the amended limitations
[2]  claim 1 calls for the system to include "thematic cladding supported by the chassis, wherein the thematic cladding extends arounds and encloses at least a lower portion of the chassis of the UAV.
In response, Examiner points out that changes in size or shape or rearrangements of parts are typical examples of obviousness, and Green illustrates an example of thematic cladding that satisfies the main purpose of the claimed limitation. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661